                     Case 1:19-cv-01203-DKC Document 1-4 Filed 04/24/19 Page 1 of 2
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                           District
                                                    __________      of Maryland
                                                                District of __________

        ALWAYS COOKING BEST CRABS, LLC                               )
                                                                     )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 19-1203-DKC
                                                                     )
    UNITED STATES and U.S. DEPARTMENT OF                             )
               AGRICULTURE                                           )
                                                                     )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) William Barr
                                           United States Attorney General
                                           U.S. Department of Justice
                                           950 Pennsylvania Avenue, NW
                                           Washington, DC 20530-0001



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Stewart D. Fried
                                           OFW Law
                                           2000 Pennsylvania Avenue, NW
                                           Suite 3000
                                           Washington, DC 20006


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                   4/25/2019
                                                                                         Signature of Clerk or Deputy Clerk
                     Case 1:19-cv-01203-DKC Document 1-5 Filed 04/24/19 Page 1 of 2
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                            District
                                                     __________      of Maryland
                                                                 District of __________

        ALWAYS COOKING BEST CRABS, LLC                                 )
                                                                       )
                                                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No. 19-1203-DKC
                                                                       )
    UNITED STATES and U.S. DEPARTMENT OF                               )
               AGRICULTURE                                             )
                                                                       )
                                                                       )
                           Defendant(s)                                )

                                                     SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Robert K. Hur
                                           U.S. Attorney for the District of Maryland
                                           36 S. Charles Street 4th Fl.
                                           Baltimore, MD 21201




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Stewart D. Fried
                                           OFW Law
                                           2000 Pennsylvania Avenue, NW
                                           Suite 3000
                                           Washington, DC 20006


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                 CLERK OF COURT


Date:              4/25/2019
                                                                                          Signature of Clerk or Deputy Clerk
                     Case 1:19-cv-01203-DKC Document 1-6 Filed 04/24/19 Page 1 of 2
AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                          District
                                                   __________      of Maryland
                                                               District of __________

        ALWAYS COOKING BEST CRABS, LLC                              )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No.   19-1203-DKC
                                                                    )
    UNITED STATES and U.S. DEPARTMENT OF                            )
               AGRICULTURE                                          )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Sonny Perdue
                                           Secretary of Agriculture
                                           U.S. Department of Agriculture
                                           1400 Independence Avenue, SW
                                           Washington, DC 20250



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Stewart D. Fried
                                           OFW Law
                                           2000 Pennsylvania Avenue, NW
                                           Suite 3000
                                           Washington, DC 20006


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:               4/25/2019
                                                                                         Signature of Clerk or Deputy Clerk
